Opinion,
Mr. Justice Sterrett :
The act of April 17, 1876, under which this proceeding was commenced, authorizes the Court of Quarter Sessions to “annex the land, or parts thereof, of persons resident in one township or borough to another township or borough, for school purposes, so that when so annexed the applicant shall pay his school taxes and be included within the school district to which it is so annexed for educational purposes, and remain connected with the district or township of his residence for all other purposes ; and the court shall, upon the petition of any one desiring such change, proceed by views and reviews, in the manner and under the restrictions provided under the act of the general assembly, approved April 15, 1834, with its supplements, in regard to the alteration of the lines of any two or more adjoining townships.” The last mentioned act, among other things, requires the viewers to make a plot or draft “ of the lines proposed to be altered of two or more adjoining townships,” and return the same with their report to court, etc.
The petition in this case is silent as to whether the farm proposed to be annexed to Stowe township school district adjoins that district or not; but it clearly appears from the plot or draft attached to and forming part of the report of viewers, that it does not. The effect of the decree, therefore, would be to make that school district consist of two detached bodies of land, entirely separated from each other by an intervening portion of Robinson township school district. Such a result was- never contemplated by the act; nor, indeed, can it be accomplished without ignoring, in part at least, the mode of proceeding prescribed by the act. The object of the petitioner was not to so change the boundary line of the school district as to include his farm, and thus make a single district composed of a compact body of adjoining lands. That would be susceptible of accomplishment in case his farm adjoined the *657district to which he sought to have it attached, but not otherwise.
Petitions under the act should set forth that the land proposed to be annexed adjoins the district to which the court is asked to annex it. In that respect the petition in this case is fatally defective, and should not have been entertained.
Decree reversed, and petition dismissed at the costs of the petitioner.